Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim  1,8,11,12,15,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305) and Yasushi et al (2004/0044292) and Bhogu (2018/0116513).
1.    (CURRENTLY AMENDED) A method for filtering heart rate signal sensor data based upon multi-sensor contextual environmental information, the method comprising: receiving heart rate signal sensor data, (see at least figures 12-12c of Venkatraman  which shows heart rate sensors and environmental sensor and motion sensors)
wherein the heart rate signal sensor data includes
R-R interval data from a first sensor and heart rate signal sensor data from a
plurality of alternate sensors: (it is considered to be obvious that the heart rate data of Venkatraman be taken from RR interval.  However, to make it more explicit that the RR intervals are used to measure the heart rate of a patient, Yasushi is provided.  Yasushi explicitly teaches the well known method of sensing RR interval and deriving heart rate therefrom; see at least abstract and ¶6,8.  To sense the RR interval using the methodology of Yasushi would have been obvious since such is standard in the art and would provide no unpredictable results. Further, many other sensors are used in Venkatraman, see at least figures 12a-12c.)

receiving at least one other type of sensor data from a second sensor: (see at least figures 12a-12c and ¶102 of Venkatraman)
applying a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data; (see at least ¶112 of Venkatraman.  Further, at least ¶164 of Venkatraman teaches filtering out bias due to , for example ambient light, that so that a more pure signal is achieved) 
performing lossless compression on the filtered heart rate signal sensor data to reduce
overall storage capacity requirements of the heart rate signal sensor data without
losing actionable data from the filtered heart rate signal sensor data; (Venkatramana doesn’t explicitly teach lossless compression.  Bhogu teaches lossless compression, see at least ¶62.  It would have been obvious to use such with the device of Venkatraman since it would merely yield predictable results)
and outputting the compressed filtered heart rate signal sensor data.(see at least figure 9 and ¶236 of Venkartaramn)


8.    (NEW) The method as recited in claim 1, wherein the second sensor is an environmental sensor, wherein the at least one other type of sensor data includes environmental condition data collected by the environmental sensor. (see at least ¶204,205 of Venkatraman)

11.    (NEW) The computer program product as recited in claim 3, wherein the heart rate signal sensor data includes R-R interval data from a first sensor and heart rate signal sensor data from a plurality of alternate sensors,( as mentioned supra, Yasushi teaches RR interval data)
 wherein the at least one other type of sensor data is collected by a second sensor, wherein the at least one other type of sensor data includes data about steps taken by a user while the first sensor is worn by the user. (see at least ¶376,384,385,6,10 of Venkatraman)

12.    (NEW) The computer program product as recited in claim 11, wherein the second sensor is an environmental sensor, wherein the at least one other type of sensor data includes environmental condition data collected by the environmental sensor. (see at least ¶204,205 of Venkatraman)

as mentioned supra, Yasushi teaches RR interval data)
wherein the at least one other type of sensor data includes data about steps taken by a user while the first sensor is worn by the user. (see at least ¶376,384,385,6,10 of Venkatraman)

16.    (NEW) The system as recited in claim 15, wherein the second sensor is an environmental sensor, wherein the at least one other type of sensor data includes environmental condition data collected by the environmental sensor. (see at least ¶204,205 of Venkatraman)




Claim 3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305)  and Bhogu (2018/0116513).
3.    (CURRENTLY AMENDED) A computer program product for filtering heart rate signal sensor data, the computer program product comprising a nontransitory computer readable medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive heart rate signal sensor data; receive at least one other type of sensor data; (see at least figures 12-12c of Venkatraman  which shows heart rate sensors and environmental sensor and motion sensors)
apply a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data; (see at least ¶112 of Venkatraman.  Further, at least ¶164 of Venkatraman teaches filtering out bias due to , for example ambient light, that so that a more pure signal is achieved) 
perform lossless compression on the filtered heart rate signal sensor data to reduce
overall storage capacity requirements of the heart rate signal sensor data without
losing actionable data from the filtered heart rate signal sensor data; (Venkatramana doesn’t explicitly teach lossless compression.  Bhogu teaches lossless compression, see at least ¶62.  It would have been obvious to use such with the device of Venkatraman since it would merely yield predictable results)
and output the compressed filtered heart rate signal sensor data for display on a user device. (see at least figure 9 and ¶236 of Venkartaramn)

5.    (CURRENTLY AMENDED) A system, comprising: a processor; and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive heart rate signal sensor data; receive at least one other type of sensor data; (see at least figures 12-12c of Venkatraman  which shows heart rate sensors and environmental sensor and motion sensors)
apply a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data; (see at least ¶112 of Venkatraman.  Further, at least ¶164 of Venkatraman teaches filtering out bias due to , for example ambient light, that so that a more pure signal is achieved) 

perform lossless compression on the filtered heart rate signal sensor data to reduce
overall storage capacity requirements of the heart rate signal sensor data without
losing actionable data from the filtered heart rate signal sensor data; (Venkatramana doesn’t explicitly teach lossless compression.  Bhogu teaches lossless compression, see at least ¶62.  It would have been obvious to use such with the device of Venkatraman since it would merely yield predictable results)

and output the compressed filtered heart rate signal sensor data for display on a user device. (see at least figure 9 and ¶236 of Venkartaramn)




Claim  4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305)  and Bhogu (2018/0116513) and further in view of Carnes et al (2014/0022256).
4. The computer program product as recited in claim 3, comprising program instructions for causing the computer to align the heart rate signal sensor data with the at least one other type of sensor data using time stamps thereof. (Venkatraman does not explicitly teach aligning with time stamps.
Carnes is considered to teach aligning various sensed parameters, including ECG, heart rate, respiration etc.; see at least abstract and ¶5,26. Further, time stamps are taught at least ¶46. Further, respiration is considered to be motion in that respiration sensors sense motion of the diaphragm or chest to indicate respiration activity. To use such teachings of Carnes would have been obvious since it would merely yield predictable results such as giving the user the ability to correlate heart rate with other sensed conditions).

6.    (ORIGINAL) The system as recited in claim 5, comprising logic for aligning the heart rate signal sensor data with the at least one other type of sensor data using time stamps thereof. (Venkatraman does not explicitly teach aligning with time stamps.
Carnes is considered to teach aligning various sensed parameters, including ECG, heart rate, respiration etc.; see at least abstract and ¶5,26. Further, time stamps are taught at least ¶46. Further, respiration is considered to be motion in that respiration sensors sense motion of the diaphragm or chest to indicate respiration activity. To use such teachings of Carnes would have been obvious since it would merely yield predictable results such as giving the user the ability to correlate heart rate with other sensed conditions).


Claim 2,7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305) and Yasushi et al (2004/0044292) and Bhogu (2018/0116513),and further in view of Carnes et al (2014/0022256).
2.    (CURRENTLY AMENDED) The method as recited in claim 1, comprising aligning the heart rate signal sensor data with the at least one other type of sensor data using time stamps thereof, wherein the at least one other type of sensor data includes positional data collected by a Global Positioning System (GPS) sensor. (Venkatraman does not explicitly teach aligning with time stamps.
Carnes is considered to teach aligning various sensed parameters, including ECG, heart rate, respiration etc.; see at least abstract and ¶5,26. Further, time stamps are taught at least ¶46. Further, respiration is considered to be motion in that respiration sensors sense motion of the diaphragm or chest to indicate respiration activity. To use such teachings of Carnes would have been obvious since it would merely yield predictable results such as giving the user the ability to correlate heart rate with other sensed conditions.  Also, at least ¶368 and the abstract of Venkatraman teach the use of GPS).

7.    (NEW) The method as recited in claim 1, comprising aligning the heart rate signal sensor data with the at least one other type of sensor data using time stamps thereof, wherein the at least one other type of sensor data includes data about steps taken by a user while the first sensor is worn by the user. (at least ¶126 of Venkatraman teaches displaying heart rate and total steps, as well as step count  As mentioned in the previous office action Carnes teaches displaying a plurality of graphs that are aligned to each other, see at least abstract and ¶4,5,26,27.  To align heart rate signals with data about steps taken would have been obvious since, as taught in Carnes, aligning data presents data in new ways that identifies cause and effect relationships, and would merely yield predictable results.)

Claim  9,10,13,14,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305) and Yasushi et al (2004/0044292) and Bhogu (2018/0116513) and further in view of LeNeel et al (2015/0253276).
(Venkatraman does not teach an electrochemical sensor.  However, such sensors are well known in the art to use to detect environmental conditions such as moisture (humidity), see at least ¶7,8 of LeNeel.  It would have been obvious to use the environmental sensor of LeNeel for the environmental sensor of Venkatraman since it would merely yield predictable results.)

10.    (NEW) The method as recited in claim 9, wherein the environmental condition data is collected using a moisture sensitive element of the environmental sensor. (see at least ¶7,8 of LeNeel) 

13.    (NEW) computer program product as recited in claim 12, wherein the environmental condition data is collected using an electrochemical based element of the environmental sensor. (Venkatraman does not teach an electrochemical sensor.  However, such sensors are well known in the art to use to detect environmental conditions such as moisture (humidity), see at least ¶7,8 of LeNeel.  It would have been obvious to use the environmental sensor of LeNeel for the environmental sensor of Venkatraman since it would merely yield predictable results.)


14.    (NEW) The computer program product as recited in claim 13, wherein the environmental condition data is collected using a moisture sensitive element of the environmental sensor. (see at least ¶7,8 of LeNeel) 

17.    (NEW) The system as recited in claim 16, wherein the environmental condition data is collected using an electrochemical based element of the environmental sensor. (Venkatraman does not teach an electrochemical sensor.  However, such sensors are well known in the art to use to detect environmental conditions such as moisture (humidity), see at least ¶7,8 of LeNeel.  It would have been obvious to use the environmental sensor of LeNeel for the environmental sensor of Venkatraman since it would merely yield predictable results.)


18.    (NEW) The system as recited in claim 17, wherein the environmental condition data is collected using a moisture sensitive element of the environmental sensor. (see at least ¶7,8 of LeNeel) 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792